Citation Nr: 1014098	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 21, 
2005, for the award of additional disability compensation for 
a dependent spouse.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from March 1969 to September 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's common law marriage began in October 1983.  

2.  A rating decision in May 1996 assigned a disability 
rating that, for the first time, resulted in a rating of at 
least 30 percent.  The Veteran was notified in June 1996 that 
he may be entitled to additional benefits for dependents and 
he was provided a VA Form 21-686c to submit necessary 
information.  

3.  The first record indicative of the Veteran's marital 
status was received on January 21, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 21, 
2005, for the award of additional compensation for a 
dependant spouse are not met.  38 U.S.C.A. § 1115 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.401(b) (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

However, in a May 2006 statement of the case, the RO informed 
the Veteran of the provisions of 38 C.F.R. § 3.401 which 
identify the criteria for establishing the effective date for 
the award of additional disability compensation for a 
dependant spouse.  The Veteran has been provided the 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The Board finds that 
there is sufficient evidence to make a determination in this 
case, and the Veteran is not prejudiced by a decision at this 
time.

Earlier Effective Date

The law provides that a veteran who is entitled to 
compensation, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents.  38 U.S.C.A. § 1115.  The earliest date for 
commencement of payment of an additional award of pension for 
a dependent (spouse or child) is the first day of the month 
following the effective date.  
38 C.F.R. § 3.31.

38 C.F.R. § 3.401(b) provides that the effective date for 
payment of additional compensation for dependents shall be 
the latest of the following dates:

(1)  Date of claim.  This term means the following, listed in 
their order of applicability: (i) Date of veteran's marriage, 
if the evidence of the event is received within 1 year of the 
event; otherwise (ii) Date notice is received of the 
dependant's existence, if evidence is received within 1 year 
of the Department of Veterans Affairs request.  (2)  Date 
dependency arises.  (3)  Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within 1 year of notification of such rating action.  (4)  
Date of commencement of veteran's award.  

The essential facts in this case are not in dispute.  In a 
May 1996 rating decision, the RO granted a 30 percent rating 
for asthma.  In June 1996, the RO requested that the Veteran 
complete and return an enclosed VA Form 21-686c Declaration 
of Status of Dependents.  The Veteran was told that it was 
"essential that [he] provide complete dates and places for 
ALL marriages and terminations of marriages for both [him] 
and [his] spouse".  The Veteran subsequently returned the VA 
Form 21-686c.  On the form, the Veteran wrote that he had 
been "married once" and that the marriage had ended in 
divorce.  He did not report the existence of a current 
spouse.  

In January 2005, the Veteran submitted a VA Form 21-4170 
Statement in Support of Marital Relationship and two VA Forms 
2121-4171 Supporting Statement Regarding Marriage which 
indicated that the Veteran had been common law married since 
October 1983.  In July 2005, the RO informed the Veteran that 
they had received the forms indicating that he was common law 
married.  The RO also informed the Veteran that he had not 
signed the VA Form 21-4170 as was required, however, and the 
RO instructed the Veteran that a signed claim must be 
received for further action to be taken.  The Veteran 
subsequently submitted a signed VA Form 21-4170, and in 
October 2005, the RO recognized that the Veteran had been 
common law married since October 1983 and awarded him 
additional disability compensation for a dependant spouse 
effective January 21, 2005, with a payment start date of 
February 1, 2005, the first day of the month following 
receipt of the evidence of dependency.  

After review of the evidence, the Board finds that an 
effective date earlier than January 21, 2005, is not 
warranted.  The Board has considered the Veteran's arguments 
and his contention that the effective date of the award 
should be the date his common law marriage began.  The 
evidence clearly documents that VA was unaware of the 
dependant's existence until January 21, 2005, however:  prior 
to that time, the record only references one wife - the wife 
the Veteran divorced in 1983.  As such, 38 C.F.R. § 3.401(b) 
clearly indicates that the effective date for the grant of 
additional dependant's benefits should be the date notice was 
received of the dependant's existence, in this case January 
21, 2005, the current effective date.  There is therefore no 
legal basis on which the Veteran could be granted any earlier 
effective date for the grant of dependent benefits.  Hence, 
the currently assigned effective date of January 21, 2005, is 
entirely correct.


ORDER

An effective date earlier than January 21, 2005, for the 
award of additional disability compensation for a dependent 
spouse is denied.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


